Citation Nr: 0810334	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-26 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1981 to April 1983.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan which denied the veteran's claim of entitlement to 
service connection for hearing loss.  The veteran filed a 
notice of disagreement in regards to the June 2004 rating 
decision.  He requested review by a decision review officer 
(DRO).  The DRO conducted a de novo review of the claim and 
confirmed the RO's findings in an August 2005 statement of 
the case (SOC).  The appeal was perfected with the submission 
of the veteran's substantive appeal (VA Form 9), also in 
August 2005.

Issues currently not on appeal

Appealed issues

In addition to denying the hearing loss claim, the June 2004 
RO decision also denied service connection for right knee 
injury residuals and tinnitus.  The veteran appealed.

In March 2005, the veteran withdrew his appeal as to the 
issue of entitlement to service connection for a right knee 
condition.  That issue is accordingly not before the Board.  
See 38 C.F.R. § 20.204 (2007).

Another issue previously on appeal, entitlement to service 
connection for tinnitus, was granted by the RO in an August 
2005 rating decision.  A 10 percent disability rating was 
assigned effective January 30, 2004.  The veteran's 
representative indicated in a February 2008 Written Brief 
Presentation that the issue of an increased rating for 
tinnitus was on appeal.  However, the veteran has not, to the 
Board's knowledge, expressed dissatisfaction with that 
decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  

The Board additionally observes that 10 percent is the 
maximum schedular rating for tinnitus.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2007); see also Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).

Other issues

In a January 2005 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
Hepatitis C.  The veteran initially indicated disagreement 
with that determination, and a SOC was issued in August 2005 
which continued to deny the claim.  The veteran failed to 
perfect his appeal with the timely submission of his 
substantive appeal (VA Form 9).  This issue is accordingly 
not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  

A May 2005 decision denied the veteran's claim of entitlement 
to vocational rehabilitation benefits.  The veteran did not 
appeal that determination, and it is therefore not in 
appellate status. 

Finally, a December 2005 rating decision denied the veteran's 
claims of entitlement to service connection for a stress 
fracture of the right foot and a left leg disorder.  The 
veteran has not disagreed with that decision, and it is not 
in appellate status.  


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that right ear hearing loss is currently present, or 
that a relationship exists between the veteran's currently 
diagnosed left ear hearing loss and his military service.




CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for bilateral hearing 
loss.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his service connection claim in 
a letter from the RO dated May 24, 2004, including the 
necessity of evidence of "a relationship between your 
current disability and an injury, disease or event in 
military service."  The May 2004 letter also informed the 
veteran that for certain chronic disabilities presumptive 
service connection could be established if the disability 
"become[s] evident within a specific period of time after 
discharge from service."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced May 
2004 letter.  Specifically, the veteran was advised in the 
letter that VA would assist him with obtaining relevant 
records from any Federal agency, including records from the 
military, VA Medical Centers and the Social Security 
Administration.  The May 2004 letter informed the veteran 
that a VA medical examination was being scheduled as 
necessary to make a decision on his claim [such was 
accomplished in June 2004].  

With respect to private treatment records, the May 2004 
letter informed the veteran that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency.  Included with the letter were copies of VA Form 21-
4142, Authorization and Consent to Release Information, a 
release for the veteran to sign and return so that VA could 
obtain private records on his behalf.  The letter further 
emphasized: "You must give us enough information about your 
records so that we can request them from the person or agency 
that has them.  If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem.  It's your responsibility to make 
sure we receive all requested records that aren't in the 
possession of a Federal department or agency" [Emphasis as 
in original].  

The Board notes that the May 2004 VCAA letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 20, 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as medical 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  
With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Because as discussed below the Board is denying the veteran's 
claim, elements 
(4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  
In particular, reports of VA treatment of the veteran have 
been associated with the claims folder.  Additionally, the 
veteran was afforded a VA examination in June 2004, the 
report of which reflects that the examiner reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted an appropriate audiological examination 
and rendered appropriate diagnoses and opinions.

The veteran has argued that the June 2004 VA examination 
report was inaccurate, as it failed to provide measurements 
of hearing acuity at 6000 Hertz.  See the March 2005 notice 
of disagreement, page 3.  However, for VA purposes, hearing 
loss is determined in the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz.  See 38 C.F.R. § 3.385 (2007).  Therefore, 
lack of measurements at 6000 Hertz does not render the June 
2004 VA examination report invalid, and the veteran's 
contention as to the inadequacy of the examination is without 
merit.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing. 

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. 
See Hensley, supra.



Analysis

With respect to Hickson element (1), a June 2004 VA audiogram 
indicates the presence of hearing loss in conformity with the 
requirements of 38 C.F.R. § 3.385 for the left ear only, as 
auditory threshold at 4000 Hertz was noted as 40 decibels.  
Hickson element (1) is accordingly met for the left ear.  

As for the veteran's right ear, the June 2004 VA audiogram 
shows that the veteran does not meet the criteria for hearing 
loss pursuant to 38 C.F.R. § 3.385, as there is no indication 
that right ear auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or 
greater; that right ear auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or right ear speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
There is no evidence of record to the contrary.  

In the absence of any currently diagnosed right ear hearing 
loss disability pursuant to 38 C.F.R. § 3.385, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met as to the right ear, and the 
claim for right ear hearing loss fails on this basis alone.  

With respect to element (2), in-service disease and injury, 
the Board will separately discuss disease and injury. 

With respect to in-service disease, there is no evidence of 
ear disease, to include hearing loss, in service.  In 
particular, audiology testing conducted in February 1981, 
January 1982 and March 1982 was pertinently negative.  
Throughout his military service, the veteran denied any 
hearing loss.  Accordingly, in-service ear disease/hearing 
loss is not demonstrated.  

The Board notes the veteran, in his March 2005 notice of 
disagreement, argued that the findings of the above-cited 
audiology tests [and additional January 1981 and April 1982 
tests which the Board could not locate but, according to the 
documented results, are not indicative of hearing loss 
pursuant to 38 C.F.R. § 3.385], constitutes hearing loss "as 
defined by The American Speech-Language-Hearing 
Association."  As already detailed above, the determination 
of whether a veteran has a disability based on hearing loss 
for VA purposes is governed by 38 C.F.R. § 3.385 (2007), not 
any other standard.  Any other standard has no bearing on a 
claim for VA benefits.  

The Board additionally notes that left ear hearing loss as 
defined under 38 C.F.R. § 3.385 was not present until June 
2004 (and right ear hearing loss as defined under 38 C.F.R. 
§ 3.385 is currently not present), well beyond the period for 
presumptive service connection for sensorineural hearing 
loss.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

With respect to in-service injury, the Board observes that 
the veteran is not a veteran of combat, see 38 U.S.C.A. 
§ 1154(b), so there is no statutory presumption of in-service 
acoustic trauma or other ear injury.

The veteran in essence contends that exposure to noise from 
working around howitzers and cannons as a cannon crewman 
caused injury to his ears.  See the June 2004 VA examination 
report.  The Board wishes to make it clear that it does not 
necessarily disbelieve that the veteran may have been exposed 
to noise during service.  However, the evidence of record 
does not support the veteran's contention that he sustained 
any injury thereby.  

Crucially, the veteran's service medical records are 
pertinently negative for ear injury, and in the accompanying 
reports of medical history he specifically denied ear 
trouble.  Significantly, there is no mention of ear problems 
by the veteran until he filed his initial claim of 
entitlement to VA benefits in 2004, over 20 years after he 
left military service in April 1983.  See Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised]; see also Shaw v. Principi, 3 
Vet. App. 365 (1992) [a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim].  The lack of any evidence of left ear problems for 
decades after service, and the filing of the claim for 
service connection 20 years after service, is itself evidence 
which tends to show that no injury to the ear was sustained 
in service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].

In short, although the veteran may have been exposed to noise 
in service, this does not automatically mean that there was 
injury (i.e., acoustic trauma) caused thereby.  The veteran 
and his representative have not pointed to any such statutory 
or regulatory presumption, and the Board is aware of none.  
Thus, in light of the lack of objective, contemporaneous 
evidence that the veteran sustained acoustic trauma in the 
performance of his duties, the Board rejects the notion that 
acoustic trauma and resulting ear damage should be conceded.  

In essence, the veteran's case rests of his own statements 
that he sustained bilateral ear injury in service.  The Board 
has considered those statements.  However, his statements are 
outweighed by the utterly negative service medical records, 
to include his own denial of such problems during 
audiological examination in service, as well as the lack of 
objective evidence of ear problems for two decades after 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

Because the record as a whole clearly demonstrates that the 
veteran never mentioned an injury in service until he brought 
up the subject in connection with his recent claim for VA 
benefits 20 years after his separation from service, the 
Board finds his recent statements concerning such an injury 
to be lacking in credibility and probative value.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

Hickson element (2) is therefore not met, and the claim for 
left ear hearing loss fails on this basis alone.

The Board additionally observes that in the absence of an in-
service incurrence or aggravation of ear disease or injury, 
it follows that Hickson element (3), or medical nexus, is 
necessarily lacking also.  This was precisely the finding of 
the VA audiologist in June 2004, who determined that 

the veteran entered and exited military service with 
pure tone, air conduction thresholds that showed his 
bilateral, hearing sensitivity was within normal limits 
for adjudication purposes and remanded unchanged 
throughout his tour of duty.  There was no evidence to 
establish a nexus between this veteran's bilateral 
hearing loss . . . and his military service.  In this 
Clinician's opinion, this veteran's bilateral hearing 
loss and tinnitus were not due to or aggravated by his 
military service.  

Contrary to the assertions of the veteran's representative 
[see the February 28, 2008 Written Brief Presentation, page 
2], this opinion manifestly does not support a grant of 
service connection for bilateral hearing loss.  Quite the 
opposite is true.  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself or his representative 
contends that a medical relationship exists between his 
current hearing problems and service, their opinions are 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Any such statements offered in 
support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

The veteran has been accorded ample opportunity to furnish 
medical and other evidence in support of his claim; he has 
not done so.  See 38 U.S.C.A. § 5107(1) (West 2002) [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits].

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim also fails on that basis.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  Therefore, contrary to the 
assertions of the veteran's representative, the benefit of 
the doubt rule is not for application because the evidence is 
not in relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


